                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                         Case No. 16-cv-06607-SI
                                   8                       Plaintiff,
                                                                                               PRETRIAL SCHEDULING ORDER
                                   9                v.

                                  10     MIKE HANSEN, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Recently, the Court ordered the parties to file case management statements to determine the

                                  14   trial-readiness of this case. Docket No. 122. Defendants filed a case management statement, but

                                  15   plaintiff did not.1 See Docket No. 127. The case file and the case management statement that was

                                  16   filed indicate that this case is almost ready for a jury trial that is expected to last 4-6 days. The Court

                                  17   now sets the following schedule:

                                  18           1.        Discovery cut-off: All non-expert discovery must be completed by June 30, 2020.

                                  19           2.        Expert witness discovery: No later than July 1, 2020, the parties must disclose any

                                  20   expert(s) they intend to use at trial. No later than July 14, 2020, the parties must disclose any

                                  21   rebuttal expert(s) they intend to use at trial. No later than July 31, 2020, the parties must complete

                                  22   all expert witness discovery.

                                  23           3.        Pretrial conference: The parties must file their pretrial conference statements no later

                                  24   than August 4, 2020. The pretrial conference will be held at 3:30 p.m. on August 18, 2020 in

                                  25   Courtroom # 1 on the 17th Floor of the courthouse at 450 Golden Gate Avenue, San Francisco,

                                  26   California. The parties must comply with all the instructions on the attached “Pretrial Instructions

                                  27

                                  28           Plaintiff’s most recent request for an extension of the deadline to file a case management
                                               1

                                       statement is DENIED for the reasons stated in the order filed February 14, 2020. Docket No. 128.
                                   1   – Honorable Susan Illston” form that also is available on the Court’s website.

                                   2          4.      Trial: The trial will commence at 8:30 a.m. on August 31, 2020.

                                   3          Due to the recurring problem of plaintiff missing deadlines and requesting extensions, the

                                   4   Court provides these cautionary words. The deadlines set in this order are almost all related to other

                                   5   deadlines in this order (e.g., the pretrial conference statements are needed in time to prepare for the

                                   6   pretrial conference), such that changing any one of them might make it difficult for the other

                                   7   deadlines to stay in place. The parties therefore must make every reasonable effort to comply with

                                   8   the deadlines because it is extremely unlikely that any of the deadlines set in this order will be

                                   9   extended. Failing to comply with any of these court-ordered deadlines may result in sanctions or

                                  10   dismissal. See generally Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1980) (court has the inherent

                                  11   power to impose monetary and nonmonetary sanctions against parties and attorneys for bad faith

                                  12   conduct in the litigation or willful disobedience of a court order); Fed. R. Civ. P. 41(b) (action may
Northern District of California
 United States District Court




                                  13   be involuntarily dismissed “[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules

                                  14   of Civil Procedure] or a court order”).

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 10, 2020

                                  17                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
